Citation Nr: 1026030	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to March 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2006, the Veteran testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge, a 
transcript of which is of record.

An August 2007 Board decision reopened a claim for service 
connection for a psychiatric disability, and remanded the 
underlying claim on the merits for further development. The 
Board's November 2008 decision denied a claim then on appeal for 
service connection for a right leg disorder; the instant claim 
was remanded for a second time. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.















REMAND

Under VA's duty to assist a Veteran in the development of his or 
her claim, VA will provide a medical examination where deemed 
warranted to decide a pending claim. See 38 C.F.R. § 
3.159(c)(4)(2009); 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009). 

The Board's prior November 2008 remanded directed that the 
Veteran receive a  VA Compensation and Pension examination to 
determine the nature and likely etiology of a claimed psychiatric 
disability. Pursuant to this directive,                      an 
examination by a VA psychologist was scheduled for February 2010.   
According to a note provided by the prospective VA examiner, on 
the scheduled examination date the Veteran was belligerent and 
declined the opportunity for an examination. Hence, an 
examination could not be completed. The Veteran has since stated 
to the contrary that he dutifully reported for the exam, and that 
the examiner was the party unwilling to complete an evaluation. 
He has requested another examination be offered to him. 

The Board does not presently decide what exactly occurred from 
the events preceding this current consideration of the Veteran's 
case, only finding that it is plausible that there was some 
mutual misunderstanding and that the Veteran should have one 
further opportunity to attend a VA medical examination. The 
Veteran is reminded that his cooperation in the examination 
scheduling and processing is essential to obtaining accurate and 
useful medical findings, and that under applicable law the 
failure to report without good cause denotes that his claim   
would be rated on the evidence of record without further 
examination.                         See 38 C.F.R. § 3.655(b) 
(2009).







Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for a 
VA psychiatric examination to determine the 
current diagnosis and likely etiology of a 
claimed psychiatric disorder.            The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.          All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It is 
initially requested that the VA examiner 
determine the nature of any current 
psychiatric disorder, to include possible 
incipient schizophrenic illness identified in 
1974, and major depression identified between 
2002 and 2006.
The examiner should then opine as to whether 
each diagnosed disorder is at least as likely 
as not                  (50 percent or 
greater probability) due to an incident of 
the Veteran's military service. The VA 
examiner should indicate his or her 
consideration of the prior May 2008 VA 
psychiatric examination. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).


3.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received. If the benefit 
sought on appeal is not granted,  the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)













This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


